68 So.3d 963 (2011)
Maxo BELIZAIRE, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D11-210.
District Court of Appeal of Florida, Third District.
August 24, 2011.
Rehearing Denied September 30, 2011.
Maxo Belizaire, in proper person.
Pamela Jo Bondi, Attorney General, for appellee.
Before WELLS, C.J., and RAMIREZ, J., and SCHWARTZ, Senior Judge.
WELLS, C.J.
Maxo Belizaire appeals from an order denying a petition for writ of habeas corpus filed below in which he claimed error in the jury instructions given at his trial. Because Belizaire's petition raises only issues that should have been raised on direct appeal and because he does not claim that trial or appellate counsel was in any manner ineffective, we affirm the order denying relief. See Fla.R.Crim.P. 3.850(c)(6) ("This rule does not authorize relief based on grounds that could have or should have been raised at trial and if, properly preserved, on direct appeal of the judgment and sentence."); Wright v. State, 857 So.2d 861, 874 (Fla.2003) ("Habeas corpus should not be used as a vehicle for presenting issues which should have been raised at trial and on appeal or in post-conviction proceedings."); see also Wyatt v. State, ___ So.3d ___, ___ n. 12 (Fla. 2011) (confirming that claims regarding the adequacy or constitutionality of jury instructions should be raised on direct appeal not via a Rule 3.850 post-conviction motion).
Affirmed.